Citation Nr: 0506915	
Decision Date: 03/10/05    Archive Date: 03/21/05

DOCKET NO.  00-17 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

M. Cooper, Counsel

INTRODUCTION

The veteran had active military service from December 1968 to 
August 1971.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Detroit, MI.  

The veteran and his spouse testified at a hearing before a 
hearing officer at the RO in September 2000.  In March 2001, 
the veteran and his spouse testified at the RO before the 
undersigned Veterans Law Judge.  Transcripts of both hearings 
have been associated with the claims folder.  

The Board remanded the veteran's claim in June 2001 and in 
May 2003.  The case was returned to the Board for further 
appellate action in August 2003.  

The Board notes that in the informal hearing presentation of 
January 2005, the representative argues that the veteran is 
entitled to a total rating based on unemployability due to 
service-connected disability.  In the remand of June 2001, 
the Board instructed the RO to send the veteran the 
appropriate form to claim entitlement to a total rating based 
on unemployability due to service-connected disability.  The 
RO did so in July 2001.  The veteran did not complete and 
return the form.  In fact, since his hearing before the Board 
in March 2001, the veteran has not responded to any 
correspondence from the RO and did not appear for a VA 
examination scheduled in response to the Board's remand 
directive.  The RO has not adjudicated the issue of 
entitlement to a total rating based on unemployability and 
this is not a matter properly before the Board at this time; 
however, the veteran or his representative is free to pursue 
such a claim at the RO level and to appeal any RO 
determination on the claim.




FINDING OF FACT

The veteran's PTSD is manifested by occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks due to depressed mood, anxiety, and sleep impairment.  


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 30 
percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2004).   


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA) [codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)]  and 
the regulations implementing it [codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326 (2004) are applicable to the 
appellant's claim.  

The Act and the implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA is required to 
notify the claimant that he should submit any pertinent 
evidence in his possession.  

In this case, through the statement of the case, supplemental 
statements of the case, and various pieces of correspondence 
from the RO to the veteran, particularly correspondence dated 
in July 2001, the veteran has been informed of the evidence 
and information necessary to substantiate his claim, the 
information required from him to enable the RO to obtain 
evidence on his behalf, the assistance that VA would provide 
to obtain evidence on his behalf, and the evidence that he 
should submit.  Although the RO has not specifically 
requested him to submit any pertinent evidence in his 
possession, it has informed him of the evidence that would be 
pertinent and requested him to submit such evidence or to 
provide the identifying information and any necessary 
authorization to enable the RO to obtain the evidence on his 
behalf.  Therefore, the Board believes that he was on notice 
of the fact that he should submit any pertinent evidence in 
his possession.  Accordingly, to this extent, the Board is 
satisfied that VA has complied with the notification 
requirements of the VCAA and the implementing regulations.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The record also reflects that the veteran's service medical 
records have been obtained, as have pertinent post-service 
medical records.  In the remand of June 2001, the Board noted 
that additional pertinent records of Ahvay Muhammad, Ph.D., 
appeared to be available and instructed the RO to undertake 
appropriate development to obtain such records.  The RO did 
so but due to the veteran's failure to cooperate, no 
additional records were received.  Therefore, the Board must 
conclude that all available, pertinent records have been 
obtained.

The Board also notes that the veteran was afforded a VA 
examination in January 2000.  Pursuant to the Board's June 
2001 remand, he was scheduled for another VA examination in 
April 2002.  He failed to appear for this examination without 
explanation.  In the informal hearing presentation of January 
2005, the representative essentially argues that the case 
should be remanded so that the veteran can be scheduled for 
another VA examination because the record does not reflect 
that the veteran was properly notified of the date and place 
of the previously scheduled examination.  The Board does not 
agree.  In the June 2001 remand, the Board explained why 
another VA examination was required.  In the May 2003 remand, 
the Board noted the veteran's failure to appear for the 
scheduled examination.  The veteran's failure to appear for 
the scheduled examination was also noted in the supplemental 
statement of the case issued in June 2003.  There is no 
reason to believe that the veteran did not receive a copy of 
the Board remand or the supplemental statement of the case.  
On no occasion has the veteran alleged that he did not 
receive notice of the examination, nor has the veteran 
expressed a willingness to appear for another examination if 
the Board were to remand the case for that purpose.  
Significantly, the representative has not indicated that the 
veteran informed him that he did not receive notice of the 
examination, nor has the representative indicated that the 
veteran informed him of his willingness to report for an 
examination.  

In light of these circumstances, the Board is satisfied that 
VA has complied with its duty to assist the veteran in the 
development of the facts pertinent to his claim.  In this 
regard, the Board notes that the U.S. Court of Appeals for 
Veterans Claims (Court) has held that, "[t]he duty to assist 
is not always a one-way street.  If a veteran wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991). 
met its obligation 

The Board also notes that the Court has held that the plain 
language of 38 U.S.C.A. § 5103(a) (West 2002), requires that 
notice to a claimant pursuant to the VCAA be provided "at 
the time" that, or "immediately after," VA receives a 
complete or substantially complete application for VA-
administered benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 119 (2004).  The Court further held that VA failed to 
demonstrate that, "lack of such a pre-AOJ-decision notice 
was not prejudicial to the appellant, see 38 U.S.C. § 
7261(b)(2) (as amended by the Veterans Benefits Act of 2002, 
Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832) (providing 
that "[i]n making the determinations under [section 
7261(a)], the Court shall . . . take due account of the rule 
of prejudicial error")."  Id. at 121.  However, the Court 
also stated that the failure to provide such notice in 
connection with adjudications prior to the enactment of the 
VCAA was not error and that in such cases, the claimant is 
entitled to "VCAA-content complying notice and proper 
subsequent VA process."  Id. at 120.  

The Board notes that the veteran's claim was initially 
adjudicated prior to the enactment of the VCAA.  No 
additional evidence was received following provision of the 
notice required under the VCAA and the implementing 
regulations.  Pursuant to the Board's remand, the veteran was 
afforded a supplemental statement of the case in June 2003.  
There is no reason to believe that the RO's decision would 
have been different had the claim not been previously 
adjudicated.  Therefore, in the Board's opinion, the RO 
properly processed the claim following compliance with the 
notice requirements of the VCAA and the implementing 
regulations, and any procedural errors on the RO's part were 
harmless and non prejudicial to the appellant.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).  

Accordingly, the Board will address the merits of the 
veteran's claim.  

II.  Factual Background

The report of a psychological evaluation of the veteran in 
May 1999 by Ahvay Muhammad, Ph.D., indicates that the test 
results were indicative of symptoms in the severe range for 
PTSD.  His symptoms included nightmares, intrusive thoughts, 
panic attacks, anhedonia, memory loss, depression, 
hyperarousal, exaggerated startle response, excessive anger, 
poor interpersonal relationships, and severely impaired 
socio-occupational functioning.  His affect was flat, and his 
mood was depressed with heightened anxiety.  Cognitively, he 
exhibited severely impaired abstract reasoning and memory 
functions, both intermediate and remote.  His speech was 
circumstantial and tangential.  His severe depression and 
anxiety had persisted in excess of five years with only mild 
periods of intermittent relief.  Occupationally, he was 
dysfunctional due to chronically severe mood states of 
depression, anxiety and persistent anger.  The diagnoses 
included severe PTSD and panic disorder with attacks 4 to 5 
times per month.  His Global Assessment of Functioning (GAF) 
score was 35 with inability to obtain or maintain competitive 
employment due to chronic excessive anger and depression.  

A January 2000 outpatient psychiatry note reflects that the 
veteran was seen following a "blow-up" with his son while 
off his psychotropic medication.  It was noted that he was 
unable to tolerate work because he could not stand authority 
and working around other people.  The veteran was articulate 
and impulsive.  He reportedly avoided crowds, isolated 
himself, had difficulty with intimacy, and experienced 
nightmares and flashbacks.  The diagnosis was PTSD.  The GAF 
score was 28.  

On VA examination later in January 2000, the veteran's claims 
file was made available to the examiner and it was reviewed.  
It was noted that the veteran served in Vietnam during active 
duty and was wounded by a gunshot, receiving a bullet through 
the lateral side of his left leg, exiting the medial side and 
then into his abdomen.  The veteran indicated that during his 
service in Vietnam he was frightened most of the time and 
fearful of being killed.  The veteran reported that his 
current symptoms included sleep difficulty, flashbacks, and 
occasional thoughts of killing himself with no serious intent 
of doing so.  Objective findings reflected that the veteran's 
speech was organized, goal directed and coherent.  His 
thoughts were organized and goal directed with no delusions, 
hallucinations or bizarre behavior observed.  The veteran's 
memory and concentration were slightly impaired.  The 
diagnosis was PTSD based on traumatic Vietnam War 
experiences, impaired sleep, flashbacks, social isolation, 
and impulsive angry acting out.  The current GAF score was 
60.  

During the September 2000 and March 2001 personal hearings, 
the veteran and his spouse testified that his PTSD symptoms 
included difficulty dealing with co-workers, nightmares, 
flashbacks, difficulty concentrating, poor memory, suicidal 
thoughts and a quick temper.  During the March 2001 Travel 
Board hearing, the veteran indicated that his PTSD symptoms 
had increased in severity since his most recent VA 
psychiatric examination.  He also raised the issue of 
entitlement to a total rating based on unemployability due to 
service-connected disabilities.  



III.  Analysis 

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2004).  

PTSD is evaluated under 38 C.F.R. § 4.130, Diagnostic Code 
9411, which provides that a 30 percent rating is warranted 
for occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  

A 50 percent evaluation is warranted for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name 
warrants a 100 percent rating.  38 C.F.R. § 4.130, Diagnostic 
Code 9411.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

Any reasonable doubt regarding a degree of disability will be 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2004).  

In assessing the evidence of record, it is important to note 
that the GAF score is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL 
OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  

A score of 21- 30 is indicated when "Behavior is considerably 
influenced by delusions or hallucinations OR serious 
impairment in communication or judgment (e.g., sometimes 
incoherent, acts grossly inappropriately, suicidal 
preoccupation) OR inability to function in almost all areas 
(e.g., stays in bed all day; no job, home or friends)."  Id.  
A score of 31-40 is indicated when there is, "Some impairment 
in reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) OR major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood."  Id.  A score of 41-50 is 
assigned where there are, "Serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
OR any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job)."  Id.  
A score of 51-60 is appropriate where there are, "Moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) OR moderate difficulty in social, 
occupational, or school functioning, (e.g., few friends, 
conflicts with peers or co-workers)."  Id.  

The Board notes that the medical evidence of record provides 
conflicting information concerning the degree of severity of 
the veteran's PTSD.  In May 1999, Dr. Muhammad concluded that 
the veteran had severe PTSD and a panic disorder with 4-5 
attacks per month.  Dr. Muhammad assigned a GAF score of 35 
and concluded that the veteran was unable to obtain or 
maintain competitive employment due to chronic excessive 
anger and depression.  The Board notes that Dr. Muhammad's 
report is brief.  The actual psychological test results were 
not provided.  In addition, it is not clear how much of his 
assessment was based upon the veteran's own description of 
his social and industrial impairment.  In any event, the 
assessment was apparently based upon one evaluation of the 
veteran that occurred almost six years ago.  Significantly, 
the veteran has not cooperated with VA's efforts to obtain 
pertinent treatment records from Dr. Muhammad.

A subsequent treatment note, dated in January 2000, reflects 
a diagnosis of PTSD and a GAF score of 28.  This is a very 
brief note in which the author failed to provide sufficient 
information to support the assigned GAF score or sufficient 
information for rating purposes.

The most recent medical evidence of record is the report of 
the VA examination in January 2000.  Following a review of 
the veteran's pertinent history and the examination of the 
veteran, this examiner reported a GAF score of 60, reflective 
of moderate symptoms.  Objectively, the mental status 
examination was only positive for slight impairment of 
concentration and memory.  Although the report of this 
examination does not provide all information required for 
rating purposes, it provides the most comprehensive 
evaluation of the veteran's psychiatric status.  The examiner 
did not report the presence of depression, anxiety, flattened 
affect, abnormal speech, more than mild memory impairment, 
impaired judgment, impaired abstract thinking, or difficulty 
in understanding complex commands.  In addition, the examiner 
did not note that the manifestations of the disability 
included panic attacks.  In sum, the VA examination report 
evidences psychiatric symptomatology productive of 
occupational and social impairment that more nearly 
approximates the occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks contemplated by a 30 percent evaluation than the 
symptomatology and occupational and social impairment 
contemplated by a 50 percent evaluation.

The Board emphasizes that the record in this case is 
incomplete.  It includes no medical evidence concerning the 
manifestations of the veteran's PTSD since January 2000.  
Moreover, none of the medical evidence of record provides the 
detailed information required for rating purposes.  The Board 
attempted to correct the deficiencies in the record through 
the remand directives, but the record remains incomplete 
because of the veteran's failure to cooperate.  In accordance 
with the provisions of 38 C.F.R. § 3.665 (2004), the Board 
will decide this initial evaluation claim based on the 
evidence of record.  For the reasons explained above, the 
Board concludes that the preponderance of the evidence 
establishes that the veteran's PTSD more nearly approximates 
the criteria for a 30 percent evaluation than those for a 50 
percent evaluation throughout the initial evaluation period.  

III.  Extra-schedular Consideration

The Board has also considered whether the case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1) (2004).  The record reflects that the veteran 
has not required frequent hospitalization for PTSD.  In 
addition, there is no other indication in the record that the 
manifestations of the disability are unusual or exceptional.  
In sum, there is no indication in the record that the average 
industrial impairment from the disability would be in excess 
of that contemplated by the assigned evaluation.  Therefore, 
the Board has determined that referral of this case for 
extra-schedular consideration is not warranted.  See Shipwash 
v. Brown, 8 Vet. App. 218 (1995).  


ORDER

Entitlement to an initial evaluation in excess of 30 percent 
for PTSD is denied. 




	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


